Case 1:93-cr-00123-UU Document 695 Entered on FLSD Docket 04/27/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 93-CR-00123-UNGARO


 UNITED STATES OF AMERICA

 vs.

 BYRON WALKER,

  Defendant.
                                             /


                 GOVERNMENT’S RESPONSE IN OPPOSITION
       TO DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE

        The United States of America, by and through the undersigned Assistant United States

 Attorney, hereby files its Response in Opposition to Defendant Byron Walker’s Renewed Motion

 for Compassionate Release (D.E. 692) (“Defendant’s Renewed Motion” or “the Renewed

 Motion”). The Defendant again moves this Honorable Court to release him due to a second

 wave of COVID-19 hitting his prison unit (see id.). For the reasons detailed in the Government’s

 Response in Opposition to Defendant’s Pro Se Emergency Motion for Compassionate Release

 (D.E. 674), the government continues to oppose the Defendant’s request for compassionate

 release.

        Furthermore, while the Defendant appears to have hypertension or eleva ted blood

 pressure, and has previously contracted COVID-19 (see D.E. 675, Defendant’s Medical Records

 filed under seal), the Bureau of Prisons (“BOP”) anticipates that every inmate in its custody will

 be offered at least one dose of a COVID-19 vaccine by June 1, 2021. BOP is working with the

 CDC and the federal government’s COVID-19 Vaccine/Therapeutics Operation (formerly



                                                 1
Case 1:93-cr-00123-UU Document 695 Entered on FLSD Docket 04/27/2021 Page 2 of 4



 known as Operation Warp Speed) to ensure that BOP receives the COVID -19 vaccine as it

 becomes available.

        BOP offered the vaccine first to full-time staff because staff members—who come and

 go between the facility and the community—present a more likely vector for COVID-19

 transmission into an institution. As of this time, vaccines have been administered to all willing

 staff members, and BOP continues to encourage staff members who have not accepted a vaccine

 to do so (staff members may also obtain and have obtained vaccinations from other providers in

 the community).

        BOP is now in the process of offering vaccines to inmates, proceeding based on priority

 of need in accordance with CDC guidelines. In general, the vaccine is offered first to inmates

 over 75 years of age; then to inmates over 65 years of age; then to inmates of any age who

 present a condition identified by the CDC as presenting a risk of severe COVID-19 disease; and

 then to all inmates. As of mid-April 2021, BOP estimated that if it continued to receive doses

 at the then-current pace it will have offered a vaccine to every inmate in its custody by June 1,

 2021. As a court recently observed, “Since the vaccines became available, the Bureau of Prisons

 diligently and efficiently administered the doses allocated to it, leading all jurisdictions and

 Federal entities in its vaccine utilization rate.” United States v. Roper, 2021 WL 963583, at *3

 (E.D. Pa. Mar. 15, 2021) (Kearney, J.) (footnote omitted).1

        As the Defendant’s Renewed Motion again fails to demonstrate “extraordinary and

 compelling reasons” warranting release, and because the BOP anticipates that the Defendant



 1
         The clinical guidance provided to BOP health services professionals is available at
 https://www.bop.gov/resources/pdfs/covid19_vaccine_guidance_20210311.pdf .             The latest
 information on BOP’s vaccination efforts, including the number of completed vaccination s at
 each institution, is available at https://www.bop.gov/coronavirus/, and is updated every weekday.
                                                 2
Case 1:93-cr-00123-UU Document 695 Entered on FLSD Docket 04/27/2021 Page 3 of 4



 will be eligible to receive at least one dose of a COVID-19 vaccine by June 1, 2021, this

 Honorable Court should deny the Defendant’s Renewed Motion. Furthermore, as discussed in

 detail in the Government’s Response in Opposition to Defendant’s Pro Se Emergency Motion

 for Compassionate Release (D.E. 674), this Honorable Court should deny the Defendant’s Motion

 because the Defendant is a danger to the community and the Title 18, United States Code, Section

 3553(a) factors do not support granting the requested relief.



                                                       Respectfully submitted,

                                                       JUAN ANTONIO GONZALEZ
                                                       ACTING UNITED STATES ATTORNEY

                                             By:       /s/ Joseph M. Schuster
                                                       Joseph M. Schuster
                                                       Assistant United States Attorney
                                                       Southern District of Florida
                                                       Court ID # A5502182
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
                                                       Tel: (305) 961-9336
                                                       Fax: (305) 530-7976
                                                       joseph.schuster@usdoj.gov




                                                   3
Case 1:93-cr-00123-UU Document 695 Entered on FLSD Docket 04/27/2021 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 27, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF, and will have a copy of the foregoing sent to the

 Defendant via U.S. mail.


                                          s/ Joseph M. Schuster
                                          Assistant United States Attorney




                                              4
